UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4600


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

LANCE EMANUEL BROWN,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    James A. Beaty, Chief
District Judge. (1:00-cr-00263-JAB-1; 1:00-cr-00365-JAB-1)


Submitted:    January 29, 2009              Decided:   February 12, 2009


Before WILKINSON and      GREGORY,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Angela H. Miller, L. Patrick Auld, Assistant United
States Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lance   Emanuel     Brown       appeals      the   district    court’s

judgment revoking his supervised release and imposing a sentence

of five months in prison and thirty-one months of supervised

release.     On appeal, Brown’s attorney has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting, in his

opinion, there are no meritorious grounds for appeal but raising

the issue of whether the district court erred in denying Brown’s

motion     to   dismiss   the      petition         regarding      revocation     of

supervised release, because his revocation hearing was not held

within   a   reasonable   time     under     Fed.    R.    Crim.   P.   32.1(b)(2).

Brown was notified of his right to file a pro se supplemental

brief, but he has not done so.           Finding no error, we affirm.

             After absconding from supervision, Brown was arrested

in Florida on January 28, 2008.                 On January 30, 2008, Brown

appeared before a magistrate judge in Florida who ordered him

returned to the Middle District of North Carolina.                       He arrived

in the district around February 14, 2008, and after appointment

of   counsel,   he   signed    a   waiver      of    preliminary        hearing   and

detention hearing on February 23, 2008.                   On February 25, 2008,

the magistrate judge accepted Brown’s waiver and ordered that

the revocation hearing be noticed by the clerk.                     On April 24,

2008, the clerk notified the parties that the hearing would be

held on May 5, 2008, which was seventy days after the magistrate

                                         2
judge accepted Brown’s waiver of a probable cause hearing.                       On

May   1,    2008,    Brown    moved   to   dismiss       the   petition   regarding

revocation of supervised release, contending that the district

court failed to hold the revocation hearing within a reasonable

time as required by Fed. R. Crim. P. 32.1(b)(2).                   At the hearing

on May 5, 2008, Brown admitted the violations alleged in the

petition.      The district court denied Brown’s motion to dismiss

the petition, revoked his supervised release, and sentenced him

within both his advisory guideline range and statutory limits.

             On appeal, Brown’s attorney concedes he is unable to

point to facts supporting a ruling that Brown’s hearing was not

held within a reasonable time.             Moreover, because Brown admitted

the violations, and the three months he spent in custody prior

to    the   hearing    were     credited       against   his   five-month    prison

sentence, he concedes he cannot contest the district court’s

finding that he suffered no prejudice.                     We conclude that the

district court held the revocation hearing within a reasonable

time as required by Fed. R. Crim. P. 32.1(b)(2), and the court

did not err in denying Brown’s motion to dismiss the petition.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We     therefore    affirm    the     district     court’s   judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

                                           3
for further review.       If the client requests that a petition be

filed,    but   counsel   believes   that    such   a   petition     would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.        Counsel’s motion must state that

a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before   the    court   and   argument   would   not    aid   the   decisional

process.

                                                                      AFFIRMED




                                     4